3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:
The punctuation period “.” is missing at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treier, et al., Fast T1 mapping for the assessment of intragastric distribution, dilution and mixing, Intl. Soc. Mag. Reson. Med. 13 (2005), no. 427.  (Note: The following rejection corresponds to the European Search Report, dated July 13, 2020, Application No. 20150158.2.  (Note: The following rejection corresponds to the European Search Report, dated July 13, 2020, Application No. 20150158.2.)
Regarding claim 1, Treier discloses “using a Bo magnetic field strength of at most 1.5 T during the spoiled gradient echo 5sequence (Methods, line 1); applying, as part of the spoiled gradient echo sequence, a slice select gradient acting as a spoil gradient; and applying a predetermined radio frequency (RF) pulse in the spoiled gradient echo sequence simultaneously with the slice select gradient (Methods, lines 5-6), wherein a time-bandwidth product (TBP) 10of the RF pulse is set so that a majority of an energy of the RF pulse is transmitted in its central main lobe (Methods, lines 7-8).”  
Regarding claim 15, Treier discloses “A computer program which includes a program and is directly loadable into a memory of a magnetic resonance imaging device (Methods, line 1; MRI scanner), when executed by a processor of the magnetic resonance imaging device, causes the processor to perform the method as claimed in claim 1. (See Claim 1)”
Regarding claim 16, Treier discloses “5A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor (Methods: line 1: computer associated with scanner) to perform the method of claim 1 (See Claim 1).”
Regarding claim 17, Treier discloses “A magnetic resonance imaging (MRI) device (Methods: line 1), comprising: an electromagnetic subsystem configured to image a subject; and a controller configured to control the electromagnetic subsystem to: 10perform a spoiled gradient echo sequence with a Bo magnetic field strength of at most 1.5 T (Methods, line 1); apply, as part of the spoiled gradient echo sequence, a slice select gradient acting as a spoil gradient; and apply a predetermined radio frequency (RF) pulse in the spoiled gradient echo 15sequence simultaneously with the slice select gradient (Methods: line 5-6), wherein a time-bandwidth product (TBP) of the RF pulse is set so that a majority of an energy of the RF pulse is transmitted in its central main lobe (Methods: line 7-8).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korzdorfer, et al., “Magnetic resonance field fingerprinting”, Magnetic Resonance in Medicine, 15, October 2018 (2018-10-15); XP055516998, US ISSN: 0740-3194, DOI: 10.1002/mm.27558) in view of Treier, et al., Fast T1 mapping for the assessment of intragastric distribution, dilution and mixing, Intl. Soc. Mag. Reson. Med. 13 (2005), no. 427.  (Note: The following rejection corresponds to the European Search Report, dated July 13, 2020, Application No. 20150158.2.  (Note: The following rejection corresponds to the European Search Report, dated July 13, 2020, Application No. 20150158.2.)
Regarding claim 1, Korzdorfer discloses “applying, as part of the spoiled gradient echo sequence, a slice select gradient acting as a spoil gradient; and applying a predetermined radio frequency (RF) pulse in the spoiled gradient echo sequence simultaneously with the slice select gradient (page 2: column 1, 3rd paragraph), wherein a time-bandwidth product (TBP) 10of the RF pulse is set so that a majority of an energy of the RF pulse is transmitted in its central main lobe (page 4, column 1, 1st paragraph: sinc-shaped Hanning-filtered pulses).”  Korzdorfer does not specifically teach the magnetic field strength is of at most 1.5T during the spoiled gradient echo sequence.  However, Korzdorfer does not limit the use of the methods to magnetic fields of a particular minimum strength. 
Treier teaches the use of a magnet field strength of 1.5T is common in the art (See Rejection above). Therefore, .it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to choose a magnetic field strength of at most 1.5T, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 2, Korzdorfer discloses “wherein a predetermined threshold value is provided and the time-bandwidth product is set so that the threshold value is met through a stepwise increase from a given starting value.” (See Caption to Figure 4 and last paragraph of section 4)
Regarding claim 3, Korzdorfer discloses “wherein predetermined threshold value is for a Bo- dependency of a measured magnetic resonance (MR) signal, for a spin dephasing at the time of the main lobe, and/or for off-resonance effects[.]” (See Caption to Figure 4 and last paragraph of section 4)
Regarding claim 4, Korzdorfer discloses “wherein a value to be used for the time-bandwidth product is determined experimentally by imaging a phantom object multiple times with 20different settings and analyzing respective results in comparison with the predetermined threshold value.” (Section 2.3.2; section 2.5)
Regarding claim 5, Korzdorfer discloses “wherein a value to be used for the time-bandwidth product is determined based on modelling or simulating an imaging process including a spin dephasing due to the spoil gradient using a predetermined model or simulation.” (Section 2.5)
Regarding claim 6, Korzdorfer discloses “wherein the imaging process is modelled or simulated based on a voxel size and/or on a flip angle predetermined for the respective imaging process.” (See Caption to Figure 1)
Regarding claim 7, Korzdorfer discloses “wherein the time-bandwidth product is set to a maximum value that observes a predetermined specific absorption rate (SAR) value and/or a predetermined hardware limitation of a respective magnetic resonance imaging device.” (page 4: 1st paragraph: RF power limitations)
Regarding claim 8, Korzdorfer discloses “wherein the time-bandwidth product is set to a value of at least 6.” (Page 4, 1st paragraph, line 1: time bandwidth of 8)
Regarding claim 9, Korzdorfer discloses “wherein a fast imaging with steady-state precession sequence (FISP-sequence) is used for imaging the subject.” (Section 2.1, 1st paragraph)
Regarding claim 10, Korzdorfer discloses “wherein the FISP-sequence comprises an adiabatic 10180° inversion pulse followed by application of a pseudorandom flip angle series. each resulting echo being read out using a spiral k-space sampling pattern.” (Sections 2.2, 2.3)
Regarding claim 11, Korzdorfer discloses “wherein, to image the subject, a magnetic resonance fingerprinting method is used that comprises: simulating a plurality of magnetic resonance (MR)-signals for different combinations of 15various T1- and T2-relaxation times, and matching a measured MR-signal to the plurality of simulated MR-signals to determine the Ti- and T2-relaxation times for the subject.” (Sections 2.2, 2.3)
Regarding claim 12, Korzdorfer discloses “to determine the measured MR- signal, applying a sequence of multiple RF-pulses resulting in a corresponding number of 20echoes or echo trains that are read out, wherein each readout provides a data point, and the measured MR-signal includes the sequence of all corresponding data points.” (Sections 2.2., 2.3)
Regarding claim 13, Korzdorfer discloses “from each of the echoes or echo trains, reconstructing a single image and extracting the measured MR-signal from the resulting series of single images per pixel.” (page 4, 1st paragraph )
Regarding claim 14, Korzdorfer discloses “wherein the slice selection gradient is the only spoil gradient used in the sequence for imaging the subject.” (page 4, 1st paragraph))
Regarding claim 15, Korzdorfer discloses “A computer program which includes a program and is directly loadable into a memory of a magnetic resonance imaging device, when executed by a processor of the magnetic resonance imaging device, causes the processor to perform the method as claimed in claim 1.” (See claim 1; page 11, 2nd column, 1st paragraph : computer)
Regarding claim 16, Korzdorfer discloses “5A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1.” (See claim 1; page 11, 2nd column, 1st paragraph : computer and associated software)
Regarding claim 17, Korzdorfer discloses “A magnetic resonance imaging (MRI) device, comprising: an electromagnetic subsystem configured to image a subject; and a controller configured to control the electromagnetic subsystem to: 10perform a spoiled gradient echo sequence with a Bo magnetic field strength of at most 1.5 T; apply, as part of the spoiled gradient echo sequence, a slice select gradient acting as a spoil gradient; and apply a predetermined radio frequency (RF) pulse in the spoiled gradient echo 15sequence simultaneously with the slice select gradient, wherein a time-bandwidth product (TBP) of the RF pulse is set so that a majority of an energy of the RF pulse is transmitted in its central main lobe.” (Abstract: See Clam 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsougarakis, et al. (US 2004/0204644) teaches a method for magnetic resonance imaging with a field strength of 1.5T with a spoiled gradient echo sequence and a slice select gradient.
Tunnicliffee, et al. (US 10,162,031) teaches a method for magnetic resonance imaging with a field strength of 1.5T with a spoiled gradient echo sequence and a slice select gradient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
August 23, 2022